DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-24, 27-31, 34, 35, 37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16 and 17 of U.S. Patent No. 8,199,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. plurality of difference indications).
Claim 21 of Instant Application
Claim 14 of 8,199,726
A method implemented by a user equipment (UE), the method comprising: 
A method, comprising: taking a plurality of measurements based on downlink quality by a user equipment (UE), wherein each of the plurality of measurements is taken on a respective downlink resource of a plurality of downlink resources;
determining a first measurement value based on at least a first measurement taken during at least a first time interval; 
deriving a first channel quality indication by the UE, the first channel quality indication indicating a channel quality of the plurality of downlink resources;
determining a second measurement value based on at least on a second measurement taken during at least a second time interval; and 
deriving a plurality of difference indications, each difference indication being between the first channel quality indication and a channel quality 

and transmitting at least one report including the first channel quality indication and the plurality of difference indications by the UE.


Claims 21-26, 28-33, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 8 of U.S. Patent No. 8,675,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. pattern of time intervals by rotating through the derived channel qualities).
Claim 21 of Instant Application
Claim 8 of 8,675,612
A method implemented by a user equipment (UE), the method comprising: 
The method according to claim 1, further comprising: 
determining a first measurement value based on at least a first measurement taken during at least a first time interval; 
A method for reporting channel quality from a user equipment (UE) to a base station, the method comprising: deriving, by the UE, a 

deriving a first channel quality of a second plurality of downlink resources, (Claim 8)
sending a measurement report to a base station, wherein the measurement report comprises an indication of the first measurement value and a difference indication for the second measurement value, wherein the difference indication for the second measurement value indicates a difference of the second measurement value relative to the first measurement value.
wherein each derived channel quality of the plurality of downlink resources is transmitted as a difference between the channel quality of the respective downlink resource and the first channel quality of the second plurality of downlink resources. (Claim 8)


Claims 21-23, 26-30, 33-35, 37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9 and 11 of U.S. Patent No. 9,456,449. Although the the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. modulation and coding set (MCS)).
Claim 21 of Instant Application
Claim 1 of 9,456,449
A method implemented by a user equipment (UE), the method comprising: 
A user equipment comprising:  


a receiver configured to receive downlink resource allocations from a base station, wherein a received downlink resource allocation indicates to the user equipment which downlink resources of a plurality of downlink resources have been allocated to the user equipment for a downlink transmission;  a measurement device configured to perform a plurality of downlink measurements for the plurality of downlink resources, wherein the plurality of downlink measurements are performed to determine channel quality information associated with one or more of the plurality of downlink resources;
determining a first measurement value based on at least a first measurement taken during at least a first time interval; 
a channel quality determination device configured to: determine a first channel quality indication, wherein the first channel quality indication is used to indicate to the base station a modulation and coding set (MCS) that has been 

determine at least a second channel quality indication, wherein the second channel quality indication is used to indicate to the base station an MCS that has been determined based on a channel quality of a particular downlink resource of the plurality of downlink resources;
sending a measurement report to a base station, wherein the measurement report comprises an indication of the first measurement value and a difference indication for the second measurement value, wherein the difference indication for the second measurement value indicates a difference of the second measurement value relative to the first measurement value.
and a transmitter configured to transmit at least one channel quality report to the base station, wherein the at least one channel quality report comprises the first channel quality indication and the second channel quality indication, and the second channel quality indication is reported as a differential channel quality with respect to the first channel quality indication.


Claims 21-23, 27-30, 34, 35, 37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 10 of U.S. Patent No. 10,004,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. channel quality indication).
Claim 21 of Instant Application
Claim 1 of 10,004,080

A method implemented by a user equipment (UE), the method comprising: 
determining a first measurement value based on at least a first measurement taken during at least a first time interval; 
determining a first channel quality indication, wherein the first channel quality indication is associated with a first downlink resource;
determining a second measurement value based on at least on a second measurement taken during at least a second time interval; and 
determining a second channel quality indication, wherein the second channel quality indication is associated with a second downlink resource; and
sending a measurement report to a base station, wherein the measurement report comprises an indication of the first measurement value and a difference indication for the second measurement value, wherein the difference indication for the second measurement value indicates a difference of the second measurement value relative to the first measurement value.
transmitting a channel quality report to a base station, wherein the channel quality report comprises the first channel quality indication and the second channel quality indication, and the second channel quality indication is reported as a differential channel quality with respect to the first channel quality indication.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28-33, 35, 37, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. (US Pub. 2003/0035491) in view of Chambert (US 5,499,387).
Regarding claims 21 and 28, Walton teaches a method implemented by a user equipment (UE), the method comprising: determining a first measurement value based on at least a first measurement taken during at least a first time interval (“last reported measurement” in [0212]); determining a second measurement value based on at least on a second measurement taken during at least a second time interval (“current measurement” in [0212]); and sending the measurements to a base station, wherein the measurements comprises an indication of the first measurement value (“last reported measurement” in [0212]) and a difference indication for the second measurement value (“current measurement” in [0212]), wherein the difference indication for the second measurement value indicates a difference of the second measurement value relative to the first measurement value (“differential indicator” in [0212]).  Walton, however, does not teach sending the measurements in a single report.  Chambert teaches sending the measurements in a single report (Figure 6).  It would have been obvious to one skilled in the art to modify Walton to have sending the measurements in a single report as taught by Chambert in order to assist the base station to make decision based on the combined reported values (Column 5 Line 8-13). 
Regarding claims 22 and 29, Walton teaches determining a third measurement value based on at least a third measurement taken during at least a third time interval, wherein the measurement report further comprises a second difference indication for the third measurement value, wherein the 
Regarding claims 23, 30 and 37, Chambert teaches the measurement report comprises a plurality of measurements (Figure 6) and Walton teaches measurements reported as different indications [0212].
Regarding claims 24 and 31, Walton teaches each of the first and second measurement values corresponds to received power measurements [0078].
Regarding claims 25 and 32, Walton teaches the received power measurements correspond to one or more of received signal code power (RSCP) measurements or interference signal code power (ISCP) measurements [0206].
Regarding claims 26 and 33, Walton teaches the first time interval corresponds to a first timeslot and the second time interval corresponds to a second timeslot [0102].
Regarding claim 35, Walton teaches a base station comprising: a receiver configured to receive measurements from a user equipment (UE), wherein the measurements comprises an indication of a first measurement value (“last reported measurement” in [0212]) and a difference indication for a second measurement value (“current measurement” in [0212]), wherein the first measurement value is associated with at least a first measurement taken by the UE during at least a first time interval (“last reported measurement” in [0212]) and the second measurement value is associated with at least a second measurement taken by the UE during at least a second time interval (“current measurement” in [0212]), wherein the difference indication for the second measurement value indicates a difference of the second measurement value relative to the first measurement value (“differential indicator” in [0212]); and a transmitter configured to send at least one transmission to the UE, the at least one 
Regarding claims 40 and 41, Walton teaches the at least the first measurement comprise measurements of a first set of one or more reference signals (“the CSI is derived based on a pilot reference included in the transmitted signals” in [0214]) transmitted from a base station during the first time interval (“last reported measurement” in [0212]), and the at least the second measurement comprise measurements of a second set of one or more reference signals (“the CSI is derived based on a pilot reference included in the transmitted signals” in [0214]) transmitted from the base station during the second time interval (“current measurement” in [0212]).
Claims 27, 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. (US Pub. 2003/0035491) in view of Chambert (US 5,499,387) and further in view of Lundby et al. (US Pub. 2002/0110088).
Regarding claims 27, 34 and 39, Walton in view of Chambert teaches the limitations in claims 21, 28 and 35 as shown above.  Walton in view of Chambert, however, does not teach difference indication is reported using fewer bits than are used to report the indication of the first measurement value.  Lundby teaches difference indication is reported using fewer bits than are used to report the indication of the first measurement value (“this differential message is much smaller than the full C/I message” in [0037]).  It would have been obvious to one skilled in the art to modify Walton in view of Chambert to have difference indication is reported using fewer bits than are used to report the indication of the first measurement value as taught by Lundby in order to use less network resources [0037]. 
Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walton et al. in view of Chambert and Lundby and further in view of Jönsson (US 6,487,420).
Regarding claim 42, Walton teaches a user equipment comprising: a measurement device configured to determine a plurality received signal power levels, wherein the plurality of received signal power levels are determined based on received signal power level measurements performed on reference signals received by the user equipment (“last reported measurements”, “current measurement” in [0212]); a transmitter configured to transmit an indication of a first measurement value (“last reported measurement” in [0212]) and a difference indication, wherein the indication of the first measurement value indicates a first received signal power level determined based on one or more measurements of one or more first reference signals received by the user equipment (“last reported measurement” in [0212]), the difference indication comprise a first difference indication, the first difference indication indicates a second received signal power level determined based on one or more measurements of one or more second reference signals received by the user equipment (“current measurement” in [0212]), the first difference indication indicates a difference of the second measurement value relative to the first measurement value (“differential indicator” in [0212]).  Walton, however, does not teach sending the measurements in a single report.  Chambert teaches sending the measurements in a single report (Figure 6).  It would have been obvious to one skilled in the art to modify Walton to have sending the measurements in a single report as taught by Chambert in order to assist the base station to make decision based on the combined reported values (Column 5 Line 8-13).  Walton in view of Chambert, however, does not teach difference indication is reported using fewer bits than are used to report the indication of the first measurement value.  Lundby teaches difference indication is reported using fewer bits than are used to report the indication of the first measurement value (“this differential message is much smaller than the full C/I message” in [0037]).  It would have been obvious to one skilled in the art to modify Walton in view of Chambert to have difference b/Io)DELTA in Figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Walton in view of Chambert and Lundby to have a plurality of difference indications comprise a first difference indication and a second difference indication as taught by Jönsson in order to use historically gathered values (Column 7 Line 21). 
Regarding claim 43, Walton teaches the one or more first reference signals are received by the user equipment during a first time interval (“last reported measurement” in [0212]), the one or more second reference signals are received by the user equipment during a second time interval (“current measurement” in [0212]), and the one or more third reference signals are received by the user equipment during a third time interval (“current measurement” in [0212], see also “differential indicators” in the third line from the end of [0212]).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. In pages 9-10, the applicant argues that there is no need to send the “multiple values” in one report as the “out of date” reference measurement value would not provide any useful information.  The examiner disagrees because the multiple values including the reference measurement value can provide information on the trend of changes of the values including the starting point of the values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414